DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it is not clear if the “heat” disclosed in the claims is the same as or different from the “heat” applied in parent claim 5. For the purposes of this examination the “heat” applied in claim 6 will be considered the same as the “heat” applied in parent claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neyer et al (U.S. Patent # 6,838,156).
	In the case of claim 1, Neyer teaches a method comprising exposing a first region of a first polymer form/work piece 2 to a first scission-causing stressor in the form of high-energy radiation to form a first amount of scission in the form of a marginal zone R. Neyer teaches that the marginal zone R had a lower molecular weight, and therefore lower average molecular 
	Therefore, Neyer teaches having exposing a first region of a first polymer form/work piece to a fist scission-causing stressor/radiation wherein a first parameter of the first scission-causing stressor was controlled to achieve a first amount of scission/marginal region in a first relatively higher molecular-weight polymer at the first region wherein the first amount of scission results in a reduction of molecular weight of the first relatively higher molecular-weight polymer thereby forming a first relatively lower molecular-weight polymer at the first region and such that the weight average molecular weight of the first relatively higher molecular-weight polymer at a second region of the work piece is not reduced.
	Neyer does not teach that the weight average molecular-weight was reduced by about 10 to about 50 percent. However, as was discussed previously, Neyer taught that the reduction in molecular weight affected the reduction in glass transition temperature of the exposed region (Column 2 Lines 9-23). Furthermore, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the reduction of 
	As for claim 2, Neyer teaches that the stressor/radiation was UV light (Column 2 Lines 15-17).
	As for claim 5, is it rejected for the same reasons discussed in claim 1, in that Neyer teaches having applied the same exposing process applied to the first polymer form/work piece 2 to a first region of a second polymer form/work piece 3 and having further applied heat to the first and second polymer forms/work pieces 2 and 3 in order to bond the first regions of forms 2 and 3 at modified layer R and R’, which comprised the relatively lower molecular-weight polymers, wherein the heat was applied at a temperature above the melt temperature/glass transition temperature of the modified layers but below the melt temperature/glass transition temperature of the unmodified regions of the forms/work pieces (Abstract and Column 3 Lines 55-60 and Column 4 Lines 22-57).
	As for claim 6, Neyer teaches that the heat applied during bonding was uniformly applied to the first polymer form and the second polymer form since Neyer teaches that the heat was applied to both work pieces together (Column 2 Lines 38-44).
	As for claims 7 and 9, Neyer teaches that the polymer for both the work pieces/first and second relatively higher molecular-weight polymers was either the same or different as claims 20 of Neyer only requires that one of the work pieces was made from PMMA, polycarbonate or polymethacryl (Column 3 Lines 36-45 and Claims 13, 19 and 20).

	As for claims 12 and 13, Neyer does not specifically teach that the amount of reduction in the weight average molecular-weight of the first and second relatively higher molecular-weight polymers was different and that a value for the first parameter of the first and second scission-causing stressors was different. However, Neyer does teach that the amount of molecular weight reduction and values for the stressor/radiation such as intensity and duration were cause effective variables affecting the reduction in glass transition temperatures and dependent on the type of plastic/polymer being modified (Column 2 Lines 9-23). Therefore, it would have been obvious to have determined optimal values for these parameters through routine experimentation for the reasons discussed previously.
	In the case of claim 14, it is rejected for the same reasons discussed previously in the rejection of claims 1 and 5. Neyer does not teach that the exposure to the stressor/radiation occurred when the first and second polymer forms/work pieces abutted one another at their respective first regions. However, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP section 2144.04.IV.C.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the exposing process of Neyer while the first and second work pieces/polymer forms abutted each other in the first regions because exposing the first regions while the forms were separate or abutted would not have affected the outcome of boding each form together as taught by Neyer.









Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neyer et al in view of Brackett et al (U.S. Patent # 4,999,069).
	In the case of claims 15 and 16, they are rejected for the same reasons discussed previously in the rejection of claims 1 and 5 wherein Neyer teaches forming a molded part by subjecting a first polymer of a first work piece having a relatively higher molecular-weight polymer to a scission-causing stressor/radiation which resulted in the lowering of the molecular weight of the polymer in a first region to a relatively lower molecular-weight polymer. Furthermore, Neyer teaches contacting the work piece with another work piece and applying pressure and heat to form a molded part in the form of a microfluidic article (Column 2 Lines 53-58, Column 4 Lines 44-57 and Claim 13).
	Neyer does not teach having placed the treated work piece in a mold cavity and applying heat and pressure while in the mold cavity.
	Brackett teaches a process for forming a fluidic module from two pieces of plastic material which are heat bonded at an interface between the two pieces (Abstract and Column 1 Liens 11-24). Brackett teaches that the boding was conducted by placing the two pieces in a mold cavity in the form of a fixture 18 having a hollow block 20 wherein once the pieces are in the hollow block/cavity 20 heat and pressure are applied (Column 6 Lines 1-13 and 40-55 and Figure 3).
	Based on the teachings of Brackett, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have placed the treated work pieces of Neyer into a mold cavity and applying heat and pressure while in the cavity because .

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As was discussed previously, Neyer teaches having exposed a polymer in a first region of a form to a scission-causing stressor to form a scission which lowered the molecular weight of the polymer wherein the molecular weight of the polymer was not reduced in a second region of the form. However, in the case of claim 3, Neyer did not fairly teach or suggest that the form comprised fibers and that a desired surface finish of the polymer form was created by applying pressure to the polymer form to cause the relatively lower molecular weight to flow to a surface of the polymer form wherein the desired surface finish is characterized by a lack of visible or physical presence of the fibers. Furthermore, in the case of claim 4, Neyer does not fairly teach or suggest that the polymer form comprised fibers and that the relatively lower molecular weight polymer was flowed into a first cavity to completely fill the cavity with the relatively lower molecular weight polymer by applying pressure to form a fine feature.

Conclusion
	Claims 1, 2 and 5 through 16 have been rejected and claims 3 and 4 have been objected to. No claims were allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.